Citation Nr: 1439772	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  10-00 309A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to retroactive payment for a dependent child from August 2004 to January 2006.

2.  Entitlement to an effective date earlier than April 1, 2008 for additional compensation for an eligible dependent (wife).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to November 1979 and from February 1990 to October 1990. 

These matters come before the Board of Veteran's Appeals (Board) on appeal of a May 2008 administrative decision and a February 2009 administrative decision, both by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The May 2008 decision denied an earlier effective date for dependency benefits for the Veteran's second wife, and the February 2009 decision denied dependency benefits for the Veteran's daughter. 

The Veteran and his wife testified before the undersigned Member of the Board in a hearing at the RO in October 2013. A transcript of their testimony is of record.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of whether the Veteran is entitled to retroactive additional compensation for an eligible dependent for his first wife from July 2001 to June 2002, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).





FINDINGS OF FACT

1. The appellant's daughter was a fulltime student at Trident Technical College from August 2004 until January 2006; she was not over 23 years of age during that period. 

2. The RO stopped paying benefits to the appellant's daughter effective from June 2004, after her 18th birthday. 

3. The RO did not receive an effective formal or informal Request for Approval of School Attendance within one year of the 18th birthday of the appellant's daughter, or within one year of the commencement of her course.

4.  The Veteran's claim for dependency status of his wife was received on March 5, 2008.

CONCLUSIONS OF LAW

1.  The criteria are not met for payment of retroactive dependency benefits for a child over the age of 18 based upon school attendance for the period between August 2004 and January 2006.  38 U.S.C.A. §§ 101, 5113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.57, 3.667 (2013).

2.  The requirements for an effective date prior to April 1, 2008 for dependency benefits for the Veteran's wife are not met.  38 U.S.C.A. § 1115 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.4, 3.401, 3.651 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board has denied the claims as a matter of law.  The facts are not in dispute.  In cases where the law, and not the evidence, is dispositive, the VCAA is not for application.  Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 2-2004 (March 9, 2004).  Nonetheless, in a February 2009 statement of the case, the RO notified the appellant of the provisions of 38 C.F.R. § 3.651, which delineate the requirements for receiving additional compensation for a dependent.  And, in a July 2010 statement of the case, the RO informed the appellant of the provisions of 38 C.F.R. §§ 3.57 and 3.667 which identify the criteria for receiving an additional allowance for a dependent child. 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and he has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal. 

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duties to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

II.  Retroactive payment for a dependent child

Any veteran entitled to compensation under the provisions of 38 U.S.C.A. § 1114 (wartime service), and whose disability is rated not less than 30 percent, shall be entitled to additional compensation for a dependent child who has attained the age of eighteen years and who is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 1115(1)(F). 

A child of a veteran is legitimate child, a child legally adopted before the age of 18 years, and a stepchild who acquired that status before the age of 18 years and who was a member of the veteran' household at the time of the veteran's death, and who (i) is under the age of 18 years; or, (ii) who before reaching the age of 18 years becomes permanently incapable of self-support; or, (iii) who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an educational institution approved by VA.  38 C.F.R. § 3.57(a). 

A "stepchild" means a legitimate or illegitimate child of the veteran's spouse. A child of a surviving spouse whose marriage to the veteran is deemed valid meets the provisions of 38 C.F.R. § 3.52 and who otherwise meets the requirements of this section is included. 38 C.F.R. § 3.57(b). 

A specific claim in the form prescribed by the VA Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151. 

Any communication or action indicating an intention to apply for one or more benefits under the laws administered by VA from a claimant, his or her duly appointed representative, a Member of Congress, or some person acting as next friend of the claimant who is not sui juris, may be considered an informal claim. Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursing a course of instruction at an approved educational institution and a claim for such benefits is filed within 1 year from the child's 18th birthday.  Compensation based upon a course of instruction at an approved educational institution that was begun after a child's 18th birthday may be paid from the commencement of the course if a claim is filed within 1 year from that date. 38 C.F.R. § 3.667(a).

The Veteran's daughter turned 18 in June 2004.  The Veteran filed his claim for additional VA benefits for Dependents Educational Assistance on November 12, 2008.  The Veteran requested retroactive pay due to his daughter for the period she was enrolled in school; i.e., for the period from August 2004 to January 2006.  On January 27, 2009, he submitted information pertaining to his daughter's enrollment at Trident Technical College, including a copy of her transcript that showed she attended during the time period in question.  

Evaluating the evidence in light of the criteria noted above, the Board finds that the Veteran does not meet the criteria for retroactive compensation for a dependent child.  Under 38 C.F.R. § 3.667 additional compensation for a child may be paid for school attendance if the claim is filed either within one year of the child's 18th birthday or one year of the date of commencement of the course, but neither of these criteria was met.  The VA Form 21-674 in this case was received on January 27, 2009, over four years after the child's 18th birthday and over four years after commencement of the course.  Thus, the Veteran's application for an additional allowance for his daughter was not timely filed under the criteria of 38 C.F.R. § 3.667.

While the Board sympathizes with the Veteran's position, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 433 (1992). 

The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the Veteran has not met the legal requirements for retroactive dependent compensation based on a child's school attendance, his appeal must be denied.



III.  Earlier effective date for compensation for dependent wife

Additional compensation may be paid for a spouse, child, and/or dependent parent where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 C.F.R. § 3.4(b)(2).

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b). The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date. 38 C.F.R. § 3.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran married his current wife in March 2006.  This is documented in the file with a marriage certificate.  On March 5, 2008, the Veteran submitted an application to declare his wife as a dependent.  VA established an effective date of April 1, 2008, for dependency of the Veteran's wife, as it was the date of the application.  The record does not indicate that VA was made aware of the Veteran's marriage prior to March 5, 2008.

The Veteran contends that the effective date for the award of dependency for his wife should be March 22, 2006, the date of his marriage.  He essentially claims that he did not know he was receiving a benefit for the dependency of his first wife, and was not aware that he should notify VA of his second marriage. 

The Board is very sympathetic to the Veteran's claim.  Unfortunately, the Board must deny the Veteran's claim.  In accordance with 38 C.F.R. § 3.401(b), there is no evidence that the date of the Veteran's claim for his wife's dependency is prior to March 5, 2008.  There is also no evidence that VA was made aware of the Veteran's marriage prior to this date.  In addition, the Veteran has not alleged that there was an earlier claim or earlier notice.  As a result, there is no legal ground to provide an earlier effective date.

The Board has considered the Veteran's contentions that, in essence, he did not know that he was entitled to a benefit for the dependency of his wife.  The Board regrets that the Veteran was uninformed, but is bound by the applicable law and regulations when determining a claim for VA benefits.  Further, the contention that he was unaware of the law is, without merit, as not knowing the law is no excuse.  Bryan v. West, 13 Vet. App. 482, 486-87 (2000).  Everyone dealing with the government is charged with knowledge of federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp v. Merrill, 332 U.S. 380, 384, 68 S.Ct. 1, 92 L.Ed. 10 (1947).  Thus, regulations are binding on all who seek to come within their sphere, "regardless of actual knowledge of what is in the [r]egulations or of the hardship resulting from innocent ignorance."  Id.

The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the Veteran has not met the legal requirements for an earlier effective date for dependency compensation for his wife, his appeal must be denied.


ORDER

Payment of retroactive dependency benefits from August 2004 to January 2006 for a child over the age of 18 based upon school attendance is denied.

Entitlement to an effective date earlier than April 1, 2008, for additional compensation for an eligible dependent (wife) is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


